Citation Nr: 0421732	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In July 2004, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

Neither the veteran nor his representative has specifically 
claimed that the veteran is seeking service connection for 
dementia and/or bipolar disorder.  If the veteran or his 
representative believes that service connection is warranted 
for one or both of these disorders, they should so inform the 
RO, which should respond appropriately to any such claim.

 
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in his 
possession.

Although the RO sent the veteran a letter in August 2001 (and 
resent the same letter in January 2002) in an effort to 
comply with the notice requirements of the VCAA, that letter 
did not specifically inform the veteran of the evidence and 
information necessary to substantiate his claim for special 
monthly compensation based on the need for regular aid and 
attendance or homebound status under 38 C.F.R. §§ 3.350, 
3.352.  

Service connection is currently only in effect for post-
traumatic stress disorder (PTSD).  This disability is 
assigned a 100 percent schedular rating.  The veteran has 
also been found to have dementia and bipolar disorder.  

A private physician, Jian-Ping Chen, M.D., Ph.D., has 
provided a May 2002 statement essentially indicating that on 
the basis of his examination of the veteran in April 2002, it 
is his opinion that the veteran's current social and 
occupational functioning levels are severely impaired mainly 
by his PTSD symptoms and that the veteran requires 24-hour 
supervision at home.  

The veteran's treating VA psychiatrist has provided an 
October 2002 statement indicating that during the last three 
years in which he had worked with the veteran, the veteran's 
treatment had focused on his bipolar disorder, that the 
veteran had had no active PTSD symptoms during this period 
and that the veteran's need for increased care was secondary 
to the effects of dementia and arthritis, and unrelated to 
PTSD.  

The Board notes that no records of the veteran's VA treatment 
in recent years have been associated with the claims folder, 
nor has the record of Dr. Chen's April 2002 evaluation of the 
veteran been associated with the claims folder.  

In view of the conflicting medical opinions in this case and 
the indication of outstanding pertinent records, the Board 
has determined that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of facts pertinent to his claim.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession.  The RO should inform the 
veteran that he should submit any 
pertinent evidence in his possession.  

2.  The RO should undertake appropriate 
development to obtain copies of all 
pertinent available records, not already 
of record.  In any event, the RO should 
obtain a copy of all records of VA 
treatment or evaluation of the veteran 
for any mental impairment during the 
period of this claim.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

4.  When the above development has been 
completed, the RO should arrange for the 
veteran to be afforded an examination by a 
psychiatrist.  The claims folder must be 
made available and reviewed by the 
examiner.  Any indicated studies should be 
performed.  The examiner should identify 
all currently present mental disorders and 
attempt to distinguish the manifestations 
of the veteran's PTSD from those of any 
other disorders present.  In addition, the 
examiner should provide an assessment of 
the impact of the PTSD symptoms on the 
veteran's ability to care for himself and 
protect himself from the hazards incident 
to his daily environment and specifically 
address whether the veteran is housebound 
as a result of the PTSD.  

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


